EXHIBIT 10.5.b
FIRST AMENDMENT TO LOAN AGREEMENT
     THIS FIRST AMENDMENT TO LOAN AGREEMENT (this “Amendment”), dated as of
April 9, 2010, is by and among KEYBANK, NATIONAL ASSOCIATION, as Administrative
Agent (hereinafter, the “Administrative Agent”), the Lenders (as hereinafter
defined) party hereto and CEDAR SHOPPING CENTERS PARTNERSHIP, L.P., a Delaware
limited partnership, as the Borrower (hereinafter, the “Borrower”). All
capitalized terms not otherwise defined herein shall have the same meaning
ascribed to such terms as set forth under the Loan Agreement (as hereinafter
defined).
BACKGROUND
     WHEREAS, (a) the Administrative Agent, (b) Keybank, National Association,
Manufacturers and Traders Trust Company, Regions Bank, Citizens Bank of
Pennsylvania, Raymond James Bank, FSB, TD Bank, N.A., and Tristate Capital Bank,
as the lenders (hereinafter, the “Lenders”), and (c) the Borrower have entered
into a certain loan arrangement evidenced by, among other documents, instruments
and agreements, that certain Amended and Restated Loan Agreement, dated as of
October 17, 2008 (as amended, modified, restated or supplemented from time to
time, the “Loan Agreement”); and
     WHEREAS, the Administrative Agent, the Required Lenders and the Borrower
have agreed to amend the Loan Agreement as more particularly set forth herein.
     Accordingly, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, it is hereby agreed by and among
the Administrative Agent, the Required Lenders and the Borrower as follows:
AGREEMENT
     1. Amendment. The Loan Agreement is amended by adding a new Clause 8.2.6 to
the end of Section 8.2 of the Loan Agreement to read as follows, and by making
the appropriate punctuation and grammatical changes thereto:
     8.2.6. Easements, etc. Liens in connection with easements, rights-of-way,
zoning restrictions and other similar encumbrances affecting real property
which, in the aggregate, do not impose material financial obligations on the
Borrower or any Loan Party, and which do not, in the aggregate, materially
detract from the value of the property subject thereto or materially interfere
with the ordinary conduct of the business of such property or the Loan Party
that owns such property.
     2. Effectiveness; Conditions Precedent. This Amendment shall be effective
upon receipt by the Administrative Agent of copies of this Amendment duly
executed by the Borrower and the Required Lenders.





--------------------------------------------------------------------------------



 



     3. Ratification of Loan Agreement. The Borrower acknowledges and consents
to the terms set forth herein and agrees that this Amendment does not impair,
reduce or limit any of its obligations under the Loan Documents. Except as set
forth in this Amendment, all of the terms and conditions of the Loan Agreement
shall remain unchanged and shall continue in full force and effect. All future
references to the “Loan Agreement” shall be deemed to be references to the Loan
Agreement as amended by this Amendment.
     4. Authority/Enforceability. The Borrower represents and warrants as
follows:
     (a) It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.
     (b) This Amendment has been duly executed and delivered by the Borrower and
constitutes the Borrower’s legal, valid and binding obligations, enforceable in
accordance with its terms.
     (c) No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
the Borrower of this Amendment.
     (d) The execution and delivery of this Amendment does not (i) violate,
contravene or conflict with any provision of its, or its Subsidiaries’
organization documents or (ii) materially violate, contravene or conflict with
any Laws applicable to it or any of its Subsidiaries.
     5. Representations and Warranties of the Borrower. The Borrower represents
and warrants to the Lenders that after giving effect to this Amendment (a) the
representations and warranties of the Borrower and each other Loan Party
contained in Article 6 of the Loan Agreement or any other Loan Document are true
and correct in all material respects on and as of the date hereof, except to the
extent that the representations and warranties in Sections 6.4, 6.7, 6.9 and
6.14 have been modified to reflect events occurring after the date of the Loan
Agreement, as same have been disclosed in writing to the Administrative Agent on
or before the date hereof, and except that the representations and warranties
contained in Section 6.8 shall be deemed to refer to the most recent statements
furnished pursuant to Section 7.2 of the Loan Agreement, and (b) no event has
occurred and is continuing which constitutes a Default or an Event of Default.
     6. Release. In consideration of the Lenders entering into this Amendment,
the Borrower hereby release the Administrative Agent, the Lenders and the
Administrative Agent’s and the Lenders’ respective officers, employees,
representatives, agents, counsel and directors from any and all actions, causes
of action, claims, demands, damages and liabilities of whatever kind or nature,
in law or in equity, now known or unknown, suspected or unsuspected to the
extent that any of the foregoing arises from any action or failure to act solely
in connection with the Loan Documents on or prior to the date hereof.

2



--------------------------------------------------------------------------------



 



     7. Counterparts/Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts of this Amendment by telecopy or .pdf shall be effective
as an original.
     8. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
[The balance of this page is intentionally left blank]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been executed as a sealed instrument
as of the date first set forth above.

                  BORROWER:   CEDAR SHOPPING CENTERS PARTNERSHIP, L.P.,
a Delaware limited partnership    
 
                    By:   Cedar Shopping Centers, Inc.,             its general
partner    
 
               
 
      By:   /s/ Brenda J. Walker
 
Name: Brenda J. Walker    
 
          Title: Chief Operating Officer    

 



--------------------------------------------------------------------------------



 



              ADMINISTRATIVE AGENT:   KEYBANK, NATIONAL ASSOCIATION,
as Administrative Agent on behalf of itself and the Required Lenders pursuant to
the deemed approval provisions of Section 13.4.2 of the Loan Agreement.    
 
           
 
  By:   /s/ Jeffry M. Morrison
 
Name: Jeffry M. Morrison    
 
      Title: Senior Banker    

 